DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 24-29, in the reply filed on 8 January 2021 is acknowledged.

Claim Objections
Claim 26 is objected to because of the following informalities:  “the socket” lacks proper antecedent basis in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandler (US 10,760,853).

Regarding claim 24, Chandler discloses a system, comprising: a fluid probe body 63 comprising first and second threaded cavities (upper parts of 74 and 88, see Fig. 4); a threaded extension 64 coupled to the fluid probe body; a distal fluid inlet (78 and lower part of 74) extending through the fluid probe body 63 and the threaded extension 64, the distal fluid inlet meeting the first threaded cavity at an inlet interface (see Fig. 4); a distal fluid outlet (86 and lower part of 88) extending through the fluid probe body 63 and the threaded extension 64, the distal fluid outlet meeting the second threaded cavity at an outlet interface (Id.); and a ring 71 coupled to an end of the threaded extension that is distal to the fluid probe body (Id., ring 71 is coupled to extension 64 by means of connected structure and is at distal end of body 63), a fluid inlet orifice of the distal fluid inlet circumscribed by the ring, a fluid outlet orifice of the distal fluid outlet circumscribed by the ring (Id., ring 72 surrounds both inlet and outlet orifices).

Regarding claim 27, Chandler discloses that there is a fluid inlet member 76 positioned inside the first threaded cavity, the fluid inlet member comprising a proximal fluid inlet (see Fig. 4 and col. 5 lines 20-24).

Regarding claim 28, Chandler discloses that there is a fluid outlet member 90 positioned inside the second threaded cavity, the fluid outlet member comprising a proximal fluid outlet (see Fig. 4 and col. 5 lines 46-48).

Regarding claim 29, Chandler discloses that there is a counterscrew member 70,72 coupled to the threaded extension (Fig. 5 and col. 4 line 65 to col. 5 line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 10,760,853) in view of Sands (US 4,927,188).

Regarding claim 25, Chandler does disclose that there is a socket 48 coupled to the threaded extension 64 via an adapter member 70, the adapter member screwed to the threaded extension (see Fig. 5 and col. 4 line 65 to col. 5 line 8) and attached to a lid 62 of the socket. Chandler does not teach that the adapter member 70 is attached to the lid by being screwed to the lid. However, it is generally known that there are many structures and mechanisms to attach a threaded flange type opening adapter to a container wall/lid. Sands specifically teaches a flange type adapter member 16 for mounting a threaded extension 10 of a device into the opening of a container or socket lid, wherein the adapter screws to the threaded extension 10 by means of inner threads 22 similarly to Chandler, and wherein the adapter member is also screwed to the lid of the container/socket by means of external threads 62.
It would have been obvious to one of ordinary skill in the art to substitute the external threaded screwing attachment method of the adapter member to the lid, as taught by Sands, in the adapter of Chandler, because it provides more versatility in attachment and fitment of the 

Regarding claim 26, Chandler does not teach the ring 71 extending through a probe orifice in the socket. However, it is known to use sealing rings at many various locations along a fitted connection to achieve the same sealing performance. Sands discloses fitting a threaded extension 10 of a device into a socket opening 64, by threading it into an adapter 16 in a similar manner to that of Chandler, and Sands further teaches sealing the connection by placing a sealing ring 50 at a lower position on the threaded extension, such that the ring extends through an orifice in the socket opening 64 (see Fig. 2). It would have been obvious to one of ordinary skill in the art to use the sealing ring arrangement taught by Sands, that places the ring further down at the lower end of the threaded extension, because this arrangement can be easily substituted for the sealing ring position and arrangement in Chandler in a known way (it can be place at the end of the threaded extension in the same way it is in Sands); further, this substitution would yield only predictable results because it simply achieves the same connection in a sealing manner and functions to identically seal the connection between the adapter and the threaded extension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861